EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jones on 3/7/2022.

The application has been amended as follows: 
Amended Claim 1, as follows:
1. (Currently Amended) An anchoring system for a fence, comprising:
a hollow end post of a fence panel;
a stand configured to form a base;
a rigid pole extending upwardly from the stand through the hollow end post, the rigid pole comprising a threaded upper end,
a top connector configured to engage with the threaded upper end of the rigid pole, wherein the top connector fits into an upper end of the hollow end post to thereby removably attach the rigid pole to the hollow end post; and
at least one in-ground anchor configured to secure the stand to a subsurface.

Amended Claim 2, as follows:


Amended Claim 5, as follows:
5. (Currently Amended) The anchoring system of [1] 2, wherein the rigid pole is formed from a metal material and the threaded cap is formed from a non-conductive material.

Amended Claim 6, as follows:
6. (Currently Amended) The anchoring system of claim 5, wherein the threaded cap is formed from plastic.

Amended Claim 10, as follows:
10. (Currently Amended) A fence, comprising: 
a fence panel comprising a plurality of vertical posts, including [an] at least one hollow end post; and 
an anchoring system comprising: 
a stand configured to form a base; 
a rigid pole extending upwardly from the stand through the hollow end post, the rigid pole comprising a threaded upper end; 
a top connector configured to engage with the threaded upper end of the rigid pole, wherein the top connector fits into an upper end of the hollow end post to thereby removably attach the rigid pole to the hollow end post; and 
at least one in-ground anchor configured to secure the stand to a subsurface.

Cancelled Claim 11

Amended Claim 12, as follows:
12. (Currently Amended) The fence of claim [11] 10, wherein the top connector is configured to prevent the rigid pole from being pulled out of the hollow end post.

Amended Claim 13, as follows:
13. (Currently Amended) The fence of claim 12, wherein the top connector is a threaded cap 

Amended Claim 17, as follows:
17. (Currently Amended) A fence, comprising: 
a plurality of fence panels, each fence panel comprising a first hollow end post and a second hollow end post, 
a plurality of anchoring systems, each anchoring system comprising: 
a stand configured to form a base; 
a rigid pole extending upwardly from the stand through the respective hollow end post, the rigid pole comprising a threaded upper end; 
a threaded cap configured to engage with the threaded upper end of the rigid pole, wherein the threaded cap fits into an upper end of the respective hollow end post to thereby removably attach the rigid pole to the respective hollow end post of a fence panel of the plurality of fence panels; and 
at least one in-ground anchor configured to secure the stand to [the] a subsurface wherein each anchoring system is configured to secure a respective one of the plurality of fence panels to a 

Cancelled Claims 18 and 19

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2011/0017968 to Christoffer et al. (“Christoffer”), which discloses: an anchoring system for a fence, comprising: a hollow end post 18 of a fence panel 11; a stand 28 configured to form a base; a rigid pole 16 extending upwardly from the stand through the hollow end post,
a top connector 36-43; and
at least one in-ground anchor 24 configured to secure the stand to a subsurface.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Christoffer such that the rigid pole comprises a threaded upper end, wherein the top connector fits into an upper end of the hollow end post, and wherein the top connector is configured to engage with the threaded upper end, to thereby removably attach the rigid pole to the hollow end post.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/8/2022